department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number telephone number employer_identification_number legend project dear this is in response to your letter dated date in which you requested certain rulings with respect to sec_501 sec_507 sec_4941 sec_4942 and sec_4945 of the internal_revenue_code code background you have been recognized as an organization described in sec_501 and classified as a private_foundation under sec_509 a your charitable purposes are to receive and administer funds for religious charitable scientific and educational_purposes you make grants from your investment_income you also own real_property that was previously used for your exempt_purpose when you met the qualifications to be a private_operating_foundation this property is now in disrepair and is little used by you money used to maintain this property takes away from funds you could use to make grants in furtherance of your charitable purpose your founders which are also part of your directors have founded another organization that has submitted a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code you expect the new organization project to be exempt under sec_501 and classified as a private_operating_foundation under sec_509 project will operate a facility that will be used as an artist-in-residence program for emerging artists and will also provide the artists with needed supplies it is expected that project will be able to use the real_property in furtherance of its exempt_purpose operations the real_property consists of four parcels of land two of which have single family residences on them while the other two are unimproved parcels one of the two improved parcels contains a single_family_residence as does the other improved property and it is also improved with a guest apartment and an outbuilding suitable for an art studio or exhibition space you anticipate giving your real_property as well as other personal_property held by you to project the value of the real and personal_property you will provide to project was appraised within a month prior to submitting this ruling the value of the real and personal_property as of that appraisal exceeds twenty-five percent of the total value of your assets as of that date additionally the value of the items you are giving to project exceeded twenty-five percent of the total value of your assets as of the filing of your last 990-pf you also intend to provide grants to project in the future as part of your regular grant making project will be operated and controlled by the same directors and officers who control you you state that you have not and will not notify the internal_revenue_service of your intent to terminate your status pursuant to sec_507 you further state that you have never either willfully repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter you also state that currently and at the time of the proposed distribution of assets from you to project there are not and will not be any willful repeated act or failure to act or willful flagrant act or failure to act which would give rise to liability for taxes under chapter you also represent that you have no expenditure_responsibility grants outstanding under sec_4945 rulings requested the proposed transfer will not affect your tax-exempt status under sec_501 the proposed transfer will qualify as a transfer described in sec_507 further project will not be treated as a newly created organization for purposes of part il subchapter_f chapter of the code and will succeed to your aggregate tax benefits and tax_liabilities in proportion to the assets transferred pursuant to sec_1_507-3 and the proposed transfer will not cause a termination of your private_foundation_status under sec_507 the proposed transfer will not constitute a taxable_expenditure within the meaning of sec_4945 provided you exercise the limited form of expenditure_responsibility required by sec_53_4945-5 with respect to the gift and each grant the proposed transfer will not constitute an act of self-dealing prohibited by sec_4941 as to your founders your directors and officers or project the legal accounting and other expenditures incurred by you to effectuate the proposed transfer will not be treated as taxable_expenditures under sec_4945 law sec_501 of the code provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code provides that the status of any organization as a private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or there have been willful and repeated acts or a willful and flagrant act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for such tax sec_507 of the code provides that for purposes of sec_507 sec_508 and sec_509 in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the tranferee foundation shall not be treated as a newly created organization sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as the furnishing of goods services or facilities between a disqualified_person and a private_foundation as well as the payment of compensation by a private_foundation to a disqualified_person sec_4942 of the code imposes a tax on undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed by the first day of the second taxable_year following such taxable_year sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable income sec_4942 and e of the code define distributable_amount as an amount equal to five percent of the excess of the fair_market_value of all assets of the foundation over its acquisition_indebtedness for such assets minus the sum of the taxes imposed on such foundation for the taxable_year under sec_4940 sec_4942 of the code defines qualifying_distribution as any amount including that portion or reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to an organization controlled by the foundation or one or more disqualified_person with respect to the foundation except as provided in sec_4942 sec_4942 of the code provides that the term qualifying_distribution includes a contribution to a sec_501 organization controlled by the foundation or one or more disqualified persons with respect to the foundation if not later than the close of the first taxable_year after the taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution and the private_foundation make the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described above has been made by such organization sec_4945 of the code imposes a twenty percent tax on each taxable_expenditure of a private_foundation sec_4945 of the code defines taxable_expenditure as any amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h or an amount_paid for any purpose other than one specified in sec_170 sec_4945 of the code defines expenditure_responsibility as the private_foundation will assert all reasonable efforts and establish adequate procedures to see that the grant is spent solely for the purpose for which it was made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 of the code provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor as defined under sec_507 a foundation director or officer and any spouse ancestor child grandchild great grandchild of that contributor director or officer sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_507-3 of the income_tax regulations regulations provides that a transferee organization to which sec_507 applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit multiplied by a faction the numerator of which is the fair_market_value of the assets transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter prior to or as a result of making a sec_507 transfer to one or more private_foundations each transferee foundation shail be treated as receiving the transferred assets subject_to such liability to the extent that the transferor does not satisfy such liability sec_1_507-3 of the regulations provides that a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of ail or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled by the same person or persons which effectively controlled the transferor private_foundation such a transferee foundation shall be treated as if it were the transferor sec_1_507-3 of the regulations provides that for the purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations is twenty-five percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxably year sec_1_507-3 of the regulations states that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because one of the sec_509 or organization's officers directors or trustees is also a manager of or a substantial_contributor to the foundation sec_53_4942_a_-3 of the regulations provides that for a donee organization to meet the distribution_requirements under sec_4942 it must not later than the close of theirs taxable_year after its taxable_year in which any contributions are received distribute an amount equal in value to the contributions received in such prior taxable_year and have no remaining undistributed_income for such prior taxable_year sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant to a private_foundation for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years sec_53_4945-5 of the regulations provides that to satisfy the report making requirements of sec_4945 a granting foundation must provide the required information on its annual information_return for each taxable_year which is subject_to the expenditure_responsibility requirements of sec_4945 sec_53_4945-6 of the regulations provides that any payment which constitutes a qualifying_distribution under sec_4942 or an allowable deduction under sec_4940 will not ordinarily be treated as taxable_expenditures under sec_4945 sec_53_4945-6 provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_53_4945-6 of the regulations provides that if a private_foundation transfers assets as described in sec_507 the transferred assets will not be considered used exclusively for purposes described in sec_170 unless the assets are transferred to a fund or organization described in sec_501 sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term disqualified persons shall not include any organization which is described in sec_501 other than organizations described in sec_509 revrul_64_182 1964_1_cb_186 provides that corporation organized exclusively for charitable purposes derives its income principally from the rental of space in a large commercial office building which it owns maintains and operates the charitable purposes of the corporation are carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes the ruling holds that the corporation is deemed to meet the primary purpose test of sec_1_501_c_3_-1 of the regulations and to be entitled to exemption under sec_501 of the code where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources revrul_2002_28 2002_1_cb_241 provides a transfer of assets described in sec_507 does not constitute a termination of the transferor's private_foundation_status under sec_507 unless the transferor voluntarily gives notice pursuant to sec_507 see sec_1_507-1 and sec_1_507-3 the transferor foundation is not required to provide such notice in situation p's dissolution under state law has no effect on whether p has terminated its private_foundation_status for federal tax purposes the ruling also goes on to make several determinations under sec_4941 sec_4942 and sec_4945 analysis ruling in order to be exempt under sec_501 an organization must be operated exclusively for an exempt_purpose sec_1_501_c_3_-1 revrul_64_182 supra provides that the provision of grants to exempt_organizations is a charitable purpose under sec_501 here you are providing a grant to an organization that is expected to be recognized as exempt under sec_501 the provision of grants to such an organization is in furtherance of your exempt_purpose therefore it does not create a substantial non-exempt purpose the transfer of real_property described by you to be made to project does not affect your exempt status under sec_501 ruling sec_2 and sec_507 describes a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 describes the terms other adjustment organization or reorganization as including any partial_liquidation or any other significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private foundations’ is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year since you are transferring more than percent of the fair_market_value of your net assets to project a private_foundation for no consideration your proposed transfer is a significant disposition of assets that qualifies as a transfer under sec_507 therefore project will not be considered a new organization and it will assume your aggregate tax_benefit in proportion to the fair_market_value of the real and personal_property it receives over your total net asset value prior to the transfer see sec_1_507-3 pursuant to sec_1_507-4 a private_foundation that makes a transfer described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfer unless the provisions of sec_507 become applicable your transfer will constitute a significant distribution of assets described in sec_507 you have stated that you have not and will not notify the secretary of your intent to terminate your status as a private_foundation and that you have not ever either committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter of the code therefore your proposed transfer of assets to project under sec_507 will not terminate your private_foundation_status under sec_507 and does not result in a termination_tax imposed by sec_507 under sec_1_507-3 if a private_foundation transfers all of its net assets to another private_foundation which is effectively controlled by the same person or persons which effectively controlled the transferor private_foundation the transferee private_foundation is treated as if it were the transferor here you are transferring less than all of your net assets so project is not treated as you for all private_foundation purposes instead project will be treated as possessing your attributes and characteristics which are described in sec_1_507-3 and to the extent applicable and ii ruling your sec_507 transfer of assets to project is a grant to project for capital endowment purposes because project is not treated as you under sec_1_507-3 the transfer is a taxable_expenditure under sec_4945 unless you comply with the expenditure_responsibility requirements of sec_4945 your transfer to project will not be considered a taxable_expenditure as long as you exercise expenditure_responsibility over the transfer in accordance with sec_4945 and sec_53_4945-5 sec_53_4945-5 requires the grantee to make annual reports for the year in which the grant is made and the immediately succeeding two years you represent that project will make such annual reports for the year in which the grant is made and the immediately succeeding two years ruling sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_1_507-3 determine whether the proposed transfer of part of your assets to project will constitute an act of self-dealing between a private_foundation and its disqualified persons as defined in sec_4946 under sec_53_4946-1 a disqualified_person does not include organizations that are exempt under sec_501 any benefit to your foundation managers is incidental and tenuous under the circumstances therefore your transfer of assets to project is not an act of self-dealing assuming that project is recognized by the service as an organization exempt from tax under sec_501 c ruling any distribution for a c b purpose and the expenses associated therewith will be a qualifying_distribution with two exceptions sec_4942 one of those exceptions is when an organization distributes assets to another organization that is controlled directly or indirectly by the same persons id where both organizations are controlled by the same persons the two organizations must follow the requirements found in sec_4942 under sec_53_4945-6 of the regulations legal administrative and other expenses_incurred by a private_foundation are not taxable_expenditures if the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable depends upon the facts and circumstances of a particular case thus your payment of such expenses assuming that you can demonstrate ordinary care and prudence will not constitute a taxable_expenditure under sec_4945 rulings the proposed transfer will not affect your tax-exempt status under sec_501 the proposed transfer will qualify as a transfer described in sec_507 so long as project is recognized as a private_foundation by the service further project will not be treated as a newly created organization project will be treated as possessing your tax_attributes prior to the transfer only to the extent provided in sec_1_507-3 and ii the proposed transfer will not cause a termination of your private_foundation_status under sec_507 the proposed transfer will not constitute a taxable_expenditure within the meaning of sec_4945 provided you exercise the appropriate expenditure responsibilities for purposes of the proposed transfer you need only exercise the limited form of expenditure_responsibility required under sec_53_4945-5 the proposed transfer will not constitute an act of self-dealing prohibited by sec_4941 as to you your officers and directors or project so long as project is recognized as exempt by the service the reasonable legal accounting and other expenditures incurred by you to effectuate the proposed transfer will not be treated as taxable_expenditures under sec_4945 so long as the transfer itself is not a taxable_expenditure under sec_4945 and your expenses for the proposed transfer will be treated as qualifying distributions under sec_4942 to the extent reasonable and to the extent the requirements under sec_4942 are met this ruling is contingent upon project receiving a favorable determination_letter from the internal_revenue_service stating that proiect has been recognized as an organization described in sec_501 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically this ruling does not reach any conclusion as to the qualifying_distribution status of your proposed transfer under sec_4942 because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
